Citation Nr: 0505355	
Decision Date: 02/25/05    Archive Date: 03/04/05

DOCKET NO.  04-37 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. A. Herman, Counsel




INTRODUCTION

The veteran had active military service from August 1942 to 
February 1946.  This matter arises from an April 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, which denied service 
connection for bilateral hearing loss.

In February 2005, the Board granted the veteran's motion to 
have his appeal advanced on the docket, pursuant to 38 C.F.R. 
§ 20.900(c) (2004).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran was afforded a VA audiology examination in 
January 2003.  At that time, he provided a history of serving 
with the Infantry for four years and being on a firing range.  
He also reported that he had been transferred to Special 
Services due to hearing loss.  He denied any post-service 
occupational or recreational noise exposure.  Based on this 
history and a physical examination, which included an 
audiological evaluation, the veteran was diagnosed as having 
moderate to profound bilateral sensorineural hearing loss.  
The examiner indicated that the veteran's audiogram was 
consistent with noise exposure, as well as aging.  She stated 
the veteran's hearing loss was as likely as not due to his 
military noise exposure.

The Board finds that the opinion regarding the etiology of 
the veteran's bilateral hearing loss does not appear to have 
been based on fully accurate information.  Service personnel 
records do show that the veteran was qualified with the rifle 
and pistol.  However, with regard to his duties in service, 
service personnel records, which were not available at the 
time of the examination, show that he only served four months 
with a Military Occupational Specialty (MOS) of Basic 
Infantry.  The remainder of the veteran's active service 
consisted of nine months as a General Clerk and 21 months as 
an Administrative Non-Commissioned Officer (NCO).  The 
veteran's duties as an Administrative NCO were noted to 
include supervising preparation of most paperwork operations.  
There is also no indication that the veteran participated in 
combat.  His only foreign service was in Scotland from July 
1944 to June 1945.  Further, although he informed the VA 
examiner that he received a transfer due to hearing loss, the 
veteran's service discharge examination noted his hearing to 
be normal bilaterally.  

As indicated above, the conclusions made in the January 2003 
VA examination report did not take into account the veteran's 
actual duties in service.  This matter is therefore remanded 
for another VA audiology examination.

In light of the above, this case is REMANDED to the RO for 
the following development:

1.  Make arrangements with the appropriate 
VA medical facility for the veteran to be 
afforded a VA audiology examination to 
determine the nature and etiology of the 
veteran's bilateral hearing loss.  Any 
indicated diagnostic tests, studies, and 
consultations should be accomplished.  The 
claims file must be made available to and 
reviewed by the examiner prior to the 
requested study, and the examination report 
should reflect that such a review was made.  
Specifically, service personnel records 
documenting the nature of his service (WD 
AGO Form 100), the report of the veteran's 
service discharge examination, and the 
January 2003 VA examination report should 
be reviewed.  

The examiner should offer an opinion as to 
whether it is more likely, less likely or 
as likely as not that the veteran's 
bilateral hearing loss had its onset in or 
is otherwise etiologically related to his 
active military service, to include noise 
exposure.  The examiner should reconcile 
any conclusions with the veteran's service 
history and the findings in the January 
2003 VA examination.  A complete rationale 
for all opinions should be provided.  

2.  Following completion of the 
foregoing, if the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of all 
evidence received since the October 2004 
Supplement Statement of the Case, and 
discussion of all pertinent laws and 
regulations, including, but not limited 
to the VCAA.  Allow an appropriate period 
of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


